Citation Nr: 0023718	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
for disability due to VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The claim of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for disability due to VA medical treatment is 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151, for disability due to VA medical treatment 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation for injuries incurred or aggravated by VA 
medical care is awarded pursuant to 38 U.S.C.A. § 1151.  The 
veteran's representative submitted a claim for compensation 
premised on 38 U.S.C.A. § 1151 in November 1995.  At the time 
the veteran filed his claim, this statute stated:

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation ... shall 
be awarded in the same manner as if such 
disability, aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  For claims filed prior to 
October 1, 1996, a claimant is not required to show some 
element of fault on the part of VA.  See Brown v. Gardner, 
513 U.S. 115, 115 S. Ct. 552 (1994).

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

In the present case, the evidence includes an October 1998 
statement from George S. Freeman, M.D., a private physician 
who noted that the veteran was hospitalized for treatment of 
depression, complicated by the presence of tremors which were 
considered to have been caused by Paxil (a medication 
reportedly prescribed by VA physicians).  This physician 
noted that the veteran no longer had significant tremors.  
Thus, the Board finds the veteran's claim is well grounded. 


ORDER

The claim of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151, for disability claimed to be the result of 
VA medical treatment is well grounded.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a).  

Medical records associated with the claims folder include the 
report of a September 1995 VA hospitalization which yielded a 
principal diagnosis of resting tremors, probably secondary to 
Paxil.  It was noted that the veteran had noted periodic 
tremors "[s]ince 20 years ago;" however, the persistence of 
the tremors prompted the current admission.  [The Board notes 
historically that the Food and Drug Administration did not 
approve the introduction of Paxil (paroxetine hydrochloride), 
in the United States prior to 1993.  See 
www.namimi.nami.org.]  Upon further testing, it was felt that 
there was a temporal relationship between the tremors and 
intake of Paxil and that medication was changed.  It is 
unclear whether the tremors continued after the change in 
medication.  As noted hereinabove, a private physician 
commented in October 1998 that the veteran no longer had 
significant tremors.  That physician did not indicate, 
however, whether the veteran was currently tremor free. 

An October 1994 VA chart extract includes the prescription 
for Paxil in the treatment plan, but is not clear whether 
that is the initial prescription.  The Board notes that in an 
October 1998 letter, Sanford M. Levy, M.D., a private 
physician, stated that to the best of his knowledge, Paxil 
had been originally prescribed by a VA physician.  Dr. Levy 
also referred to an August 3, 1995 note by Dr. Mark Anderson 
to the effect that a VA psychiatrist recommended increasing 
the veteran's Paxil dosage.  There is no record of Dr. 
Anderson's August 1995 note within the claims folder.  Thus, 
the precise nature of the relationship between the veteran's 
tremors and the use of Paxil is still unclear.  Thus, Dr. 
Anderson's August 1995 note, and any associated treatment 
records, are necessary to adjudication of the veteran's 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

From the evidence currently of record, the consequences of 
the veteran's VA treatment are unclear.  The resolution of 
this matter will require legal conclusions based upon the 
medical evidence of record, and neither the Board nor the RO 
can exercise its own independent judgment on medical matters.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, further 
development, to include obtaining a medical opinion based on 
a review of the complete record, is necessary.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
since he began using Paxil.  After 
securing the necessary release, the RO 
should attempt to obtain copies of those 
records identified by the veteran which 
have not been previously secured.  The 
Board is specifically interested in 
obtaining treatment records from Dr. Mark 
Anderson.  If any records cannot be 
secured that fact should be documented in 
the claims folder and the veteran 
informed in writing.

2.  After completion of the foregoing, 
the RO should review the claims folder 
and identify when the medication Paxil 
was first prescribed.  

3.  Thereafter, if is has been determined 
that Paxil was first prescribed by a VA 
physician, or if a VA physician increased 
the dosage despite the presence of 
tremors, then the veteran should be 
afforded a VA neurological examination in 
order to obtain an opinion as to the 
effect of the VA treatment.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
prior to the examination.  Based on the 
examination and review of the claims 
folder, the examiner should respond to 
the following questions:

(a) Does the veteran currently suffer 
from any tremor?

(b)  Did the veteran suffer from tremors 
prior to beginning his use of Paxil?

(c)  Is it at least as likely as not that 
any currently demonstrated tremors can be 
linked to the use of Paxil?

The examiner is reminded that the 
negligence standard is not applicable.  
The rationale for the opinion given 
should be explained in detail.  If the 
examiner disagrees with any opinion of 
record, he/she should so indicate and 
note the reasons for any disagreement.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the medical opinion has not been 
obtained, appropriate corrective action 
is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



